                                                                             6/17/2019
               IN THE UNITED STATES DISTRICT COUR'if
                   FOR THE DISTRICT OF MONTANA
                         HELENA DIVISION


DAYID JAMES,                                   Cause No: CV-19-03-H-CCL

            Plaintiff,

                   V.                                    ORDER

!ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,

            Defendant.



      The parties having filed a "Joint Stipulation to Dismiss with Prejudice,"

      IT IS HEREBY ORDERED that this action is DISMISSEQ WITH

PREJUDICE, the parties each to bear their own costs and attorneys' fees.
                           1-/1
      DATED this   -1-t   ia;'of June, 2019.



                                      ~-n,...RLES C
                                      Senior United
